Ktjpferman, J.
(concurring). While I agree with the court in its reasoning that the matter should be remanded, I would go further and find that the determination was per se erroneous. The record here is sufficient to establish the secondary significance in the insurance field in the State of New York of the word “ Prudential ” as used by the petitioner. (3 Callmann, Unfair Competition, § 77.1.)
If the judicial review is a narrow one limited to the question of whether a determination is “ arbitrary ” or “ capricious ”, or a broader one as to whether it is supported by ‘ ‘ substantial evidence ” (Matter of Long Is. Coll. Hosp., 32 N Y 2d 314, 321) under neither standard is the determination correct. Further, the recognized expertise of the Superintendent of Insurance of the State of New York does not extend to the law of unfair competition.